Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. 2,078,879.
In regard to claim 1, Kaiser et al. discloses a fitting (fig. 10) comprising:
(a) a main tube 2 comprising a lumen, a central axis, a first end and a second end;
(b) a branch tube 4 comprising a lumen, a central axis, a first end 15 and a second end 3, wherein said branch tube extending at said first end of said branch tube from said main tube 2 in a first direction between said first end and said second end of said main tube to said second end of said branch tube and the lumen of the main tube is substantially the same size as the lumen of the branch tube; and 
(c) a first sub-tube (either 6 or 4’) extending from said main tube between said first end and said second end of said main tube in a second direction; and 

In regard to claim 2, further comprising a second sub-tube 6’ extending from said main tube between said first end and said second end of said main tube in a third direction, wherein said third direction is substantially opposite that of said second direction.
In regard to claim 3, further comprising at least one third sub-tube 4’ extending from of said main tube 2 in a fourth direction, wherein said fourth direction is substantially opposite that of said first direction (direction of 4).
In regard to claim 4, wherein said second direction (direction of 6) is disposed at substantially right angle with respect to said first direction (direction of 4).
In regard to claim 5, wherein said second direction (direction of 6) is disposed at substantially right angle with respect to said central axis of said main tube 2.
In regard to claim 6, wherein said second direction (direction of 4’) is substantially parallel to said first direction (direction of 4) and said second direction is disposed at substantially right angle with respect to said central axis of said main tube 2.
In regard to claim 8, wherein said main tube 2 further comprises a second flange (flange at 3) disposed on said second end of said main tube.
In regard to claim 10, wherein said fitting 2 is constructed from a cast fitting (this a product by process limitation that carries little patentable weight in an apparatus claim).
In regard to claim 11, wherein said fitting 2 is formed by means of additive manufacturing (this a product by process limitation that carries little patentable weight in an apparatus claim).
In regard to claim 15, Kaiser et al. discloses a fitting comprising: (a) a main tube 2 comprising a lumen, a central axis, a first end 15 and a second end 3; (b) a branch tube 4 comprising a 
In regard to claim 16, further comprising a second sub-tube 6’ extending from said main tube between said first end and said second end of said main tube in a third direction, wherein said third direction is substantially opposite that of said second direction.
In regard to claim 17, further comprising at least one third sub-tube 4’ extending from of said main tube in a fourth direction, wherein said fourth direction is substantially opposite that of said first direction.
In regard to claim 18, wherein said main tube 2 further comprises a second flange (flange at 3) disposed on said second end of said main tube.
Claim(s) 1, 9, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans 7,021,671.
In regard to claim 1, Evans discloses a fitting (fig. 2) comprising:
(a) a main tube 12 comprising a lumen, a central axis, a first end 14 and a second end 16;
(b) a branch tube 36 comprising a lumen, a central axis, a first end and a second end, wherein said branch tube extending at said first end of said branch tube from said main tube 12 in a first direction between said first end and said second end of said main tube to said second 
(c) a first sub-tube 30 extending from said main tube between said first end and said second end of said main tube in a second direction; and 
	(d) a first flange (flange at the end of 14) disposed on the first end of the main tube 12.
In regard to claim 9, wherein said branch tube 36 further comprises a third flange disposed on said second end of said branch tube.
In regard to claim 15, Evans discloses a fitting comprising: (a) a main tube 12 comprising a lumen, a central axis, a first end 14 and a second end 16; (b) a branch tube 36 comprising a lumen, a central axis, a first end and a second end, wherein said branch tube extending at said first end of said branch tube from said main tube in a first direction between said first end and said second end of said main tube to said second end of said branch tube and said lumen of said main tube is substantially the same size as the lumen of said branch tube; (c) a first sub-tube 30 extending from said main tube between said first end and said second end of said main tube in a second direction to a terminal wall 20 disposed on a terminal end of said first sub-tube; and (d) a first flange disposed on said first end 14 of said main tube.
In regard to claim 19, wherein said branch tube 36 further comprises a third flange disposed on said second end of said branch tube.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. 6,056,014.
In regard to claim 13, Kojima et al. discloses a flow modifier comprising a reducer tube 12 comprising a central axis, an inlet end 11, an outlet end 19 and a surface pattern 41 disposed on an inner surface of said reducer tube, said inlet end of the reducer tube is larger than the outlet 
In regard to claim 14, further comprising a flange (flange at end 11) disposed on said inlet end of said flow modifier 12.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679